            Case 2:19-cv-00510-RAJ-MLP Document 124 Filed 04/27/21 Page 1 of 2




 1                                                     THE HONORABLE MICHELLE L. PETERSON

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
     ROBERT ALBERT, an individual,
 9
                                                         NO. 2:19-cv-00510-RAJ-MLP
10                                      Plaintiff,
     vs.                                                 ORDER GRANTING
11                                                       STIPULATED MOTION TO SEAL
   LABORATORY CORPORATION OF
12 AMERICA, a Delaware Corporation,

13                                      Defendant.
14
             THIS MATTER, having come on regularly for hearing before the Court on the parties’
15
     Stipulated Motion to Seal (“Motion”), and the Court having considered the pleadings,
16
             IT IS HEREBY, ORDERED, ADJUDGED AND DECREED that Plaintiff’s Motion is
17
     GRANTED insofar as allowing Plaintiff to present for the Court’s consideration of Plaintiff’s
18
     Opposition to Defendant’s Motion for Summary Judgment, as well as documents and testimony
19
     filed in support of the Opposition to Defendant’s Motion for Summary Judgment, in compliance
20
     with the parties’ protective order. (Dkt. #34).
21

22           DATED this 27th day of April, 2021.
23

24                                                        A
                                                          MICHELLE L. PETERSON
25                                                        United States Magistrate Judge
26
27

28   ORDER GRANTING STIPULATED MOTION                               HKM EMPLOYMENT ATTORNEYS LLP
     TO SEAL - 1                                                       600 Stewart Street, Suite 901
29   (Case No. 2:19-cv-00510-RAJ-MLP)                                   Seattle, Washington 98101
                                                                              (206) 838-2504
30
            Case 2:19-cv-00510-RAJ-MLP Document 124 Filed 04/27/21 Page 2 of 2




 1 Presented by:

 2    HKM EMPLOYMENT ATTORNEYS LLP               SEBRIS BUSTO JAMES

 3    By: /s/ Henry Brudney                      By: /s/ Jeffrey A. James
          Donald W. Heyrich, WSBA No. 23091          Jeffrey A. James, WSBA No. 18277
 4
          Daniel Kalish, WSBA No. 35815              B. Jason Rossiter, WSBA No. 44732
 5        Jason A. Rittereiser, WSBA No. 43628       15375 SE 30th Pl., Suite 310
          Rachel M. Emens, WSBA No. 49047            Bellevue, WA 98007
 6        Henry Brudney, WSBA No. 52602              Phone: 425-450-3384
          600 Stewart Street, Suite 901              E-Mail: jaj@sebrisbusto.com
 7        Seattle, WA 98101                                    jrossiter@sebrisbusto.com
          Phone: (206) 838-2504
 8
          Fax: (206) 260-3055                    KELLEY DRYE & WARREN LLP
 9        Email: dheyrich@hkm.com
                  dkalish@hkm.com                By: /s/ Robert I. Steiner
10                jrittereiser@hkm.com               Robert I. Steiner, Pro hac vice
                  remens@hkm.com                     Diana Hamar, Pro hac vice
11                hbrudney@hkm.com                   101 Park Avenue
12                                                   New York, NY 10178
       Attorneys for Plaintiff Robert Albert         Phone: 212-808-7800; Fax: 212-808-7897
13
                                                 Attorneys for Defendant Laboratory
14                                               Corporation of America
15

16

17

18
19

20

21

22

23

24

25

26
27

28   ORDER GRANTING STIPULATED MOTION                        HKM EMPLOYMENT ATTORNEYS LLP
     TO SEAL - 2                                                600 Stewart Street, Suite 901
29   (Case No. 2:19-cv-00510-RAJ-MLP)                            Seattle, Washington 98101
                                                                       (206) 838-2504
30
